IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ELIZABETH OVERBROOK,1                      §
                                               §   No. 349, 2017
           Respondent Below-                   §
           Appellant,                          §
                                               §   Court Below—Family Court
           v.                                  §   of the State of Delaware
                                               §
    CHARLES OVERBROOK,                         §   File No. CN15-01519
                                               §   Petition No. 15-27574
           Petitioner Below-                   §
           Appellee.                           §

                               Submitted: December 22, 2017
                               Decided:   January 8, 2018

                                            ORDER

         This 8th day of January 2018, it appears to the Court that, on December 11,

2017, the Chief Deputy Clerk issued a notice to the appellant to show cause why her

appeal should not be dismissed for her failure to pay the Family Court appeal fee.

The appellant failed to respond to the notice to show cause within the required ten-

day period. Dismissal of this action is deemed to be unopposed.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice


1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).